Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151998                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re Estate of CLIFFMAN                                                                                 Joan L. Larsen,
  _________________________________________                                                                          Justices


  PHILLIP CARTER, ELMER CARTER, DAVID
  CARTER, and DOUG CARTER,
            Appellants,
  v                                                                SC: 151998
                                                                   COA: 321174
                                                                   Allegan Probate Ct:
  RICHARD D. PERSINGER, Personal                                   13-058358-DE
  Representative of the Estate of GORDON JOHN
  CLIFFMAN, BETTY WOODWYK, and
  VIRGINIA WILSON,
               Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether MCL 600.2922(3)(b) allows stepchildren of a decedent to make a
  claim for damages where the natural parent predeceased the decedent, and if so, whether
  this Court should overrule In re Combs Estate, 257 Mich. App. 622 (2003). The parties
  should not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2016
           t0316
                                                                              Clerk